Kinne, J.

(dissenting).

I am unable to concur with the opinion of the majority of the court in the conclusion they reach in this case. I regret that the necessity for an immediate decision, owing to the important public interests involved, will prevent me-from doing more than indicating very briefly the grounds of my dissent. The petitioners aver, in substance, that in June, 1891, when the petition for removal was presented to the board of supervisors, there were not to exceed five thousand, five hundred voters in Harrison county; that the petition for relocation appeared to be signed by five thousand and twenty-six voters of the county; that nearly two thousand, five hundred voters of the county did not sign the petition; that of those who did sign it over one thousand also signed the remonstrance, and hence could not be counted on the petition; that the remonstrance was signed by over three thousand, five hundred voters. It is conceded in the opinion that “there is evidence which tends strongly to support these claims,’7 and that, if they are well founded, it is apparent that “a gross fraud was attempted to be perpetrated upon the board of supervisors and the people of Harrison county.” *605Accepting the allegations of the petition as true, — and the evidence strongly supports them, — and we have a case where the remonstrance is signed by nearly one thousand voters more than one-half of all the legal voters in the county, but still insufficient in numbers to prevent the submission “on the face of the papers.” Conceding all the allegations of fraud to be true, as alleged in the petition, the opinion holds that there is under our law no relief; that, as it is the settled law of this state that the board of supervisors have no power to inquire into and investigate such frauds, and as they are by law vested with the power • to order such elections, there is no power existing anywhere to investigate the alleged fraud and determine in such a case who are “legal voters.” Code, section 282. The result of this holding is that, though the statute expressly provides that the petition for relocation shall be signed by “none but legal voters of said county,” there is no way provided in a case like that at bar for determining whether or not any or all of the petitioners are “legal voters.” Surely we are not justified in holding that it _was the legislative intent that such a result should follow. There must exist somewhere power to examine into the question as to whether or not the petitioners are “legal voters.” In no other way is it possible to give effect to' the command of the law that “none but legal voters” shall sign the petition. This power must rest in a court of equity, which may, and in my judgment ought do, investigate such gross frauds, striking from the' petition the names of all who are not “legal voters.” The fact that such an investigation would be tedious, and perhaps expensive, is no reason for refusing relief, especially when such refusal closes the last avenue by means of which the most glaring frauds may be prevented, but invites the violation of the very statute which was enacted to prevent them.
*606Justice Gtven joins me in holding that the district court erred in dissolving the temporary injunction, and that the cause should be reversed for the errors" above indicated.